           Case 2:20-cv-01313-MWF-JC Document 6 Filed 02/12/20 Page 1 of 2 Page ID #:26

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Rex Schellenberg                                                    CASE NUMBER

                                                                                   2:20-cv-01313 MWF(JCx)
                                                    PLAINTIFF(S)
                              v.
The City Los Angeles et al                                                  ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 19-03
                                                                                  (RELATED CASES)
                                                   DEFENDANT(S).

                                                            CONSENT
                                       TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.
                                                   DECLINED
                      Date                                         United States District Judge

                                                         DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
(See attached)




             February 12, 2020                                     Christina A. Snyder
                   Date                                            United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case 2:18-cv-07670 CAS(PLAx) and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                                        to Magistrate Judge                                      .
                                                     TRANSFER ORDER
           On all documents subsequently filed in this case, please substitute the initials                after the case number
                                                                DECLINED
in place of the initials of the prior judge, so that the case number will read                                   . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
Case 2:20-cv-01313-MWF-JC Document 6 Filed 02/12/20 Page 2 of 2 Page ID #:27




       Plaintiff Rex Schellenberg filed the case captioned Rex Schellenberg v. The
City of Los Angeles, 2:18-cv-07670 (C.D. Cal.) on September 3, 2018. In that case,
plaintiff asserts claims for: (1) violation of 42 U.S.C. § 1983 based on violations of
plaintiff’s right to be secure from unreasonable seizures; (2) violation of the Takings
Clause; (3) violation of 42 U.S.C. § 1983 based on violations of plaintiff’s due
process rights; and (4) violation of the Americans with Disabilities Act; (5) violation
of the Unruh Civil Rights Act; (6) violation of the Bane Civil Rights Act; and (7)
violation of Cal. Civ. Code § 2080. Plaintiff’s claims arise out of the City of Los
Angeles’ alleged practice of unlawfully seizing and destroying the personal property
of homeless individuals. In that case, plaintiff alleges that, on July 14, 2017, Los
Angeles Police Department officers seized plaintiff’s personal property from a
sidewalk in the Northridge neighborhood of Los Angeles.
       Plaintiff Rex Schellenberg filed the case captioned Rex Schellenberg v. The
City of Los Angeles et al., 2:20-cv-01313 (C.D. Cal.) on February 10, 2020. In that
case, plaintiff asserts claims for: (1) violation of 42 U.S.C. § 1983 based on
violations of plaintiff’s right to be secure from unreasonable seizures; (2) violation
of 42 U.S.C. § 1983 based on violations of plaintiff’s due process rights; and (3)
violation of the Bane Civil Rights Act. Plaintiff’s claims arise out of the City of Los
Angeles’ alleged policy of indifference towards allowing Los Angeles Police
Department officers to participate in, and administer, social media pages that
espouse rhetoric hostile towards homeless individuals. Plaintiff alleges that officers
unlawfully seized, in April 2019 and again in June 2019, the van in which plaintiff
was residing in the Woodland Hills neighborhood of Los Angeles.
      Although the two cases both involve the same plaintiff and the City of Los
Angeles, the cases concern different events, property, claims, and alleged injuries,
as well as different municipal policies. Accordingly, the Court concludes that these
cases are not related so as to warrant transfer of 2:20-cv-01313.
